            Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


                                                      )
NEW ENGLAND ANTI-VIVISECTION                          )
SOCIETY                                               )
                                                      )
ANIMAL LEGAL DEFENSE FUND                             )
                                                      )
INTERNATIONAL PRIMATE PROTECTION                      )
LEAGUE,                                               )
                                                      )
       Plaintiffs,                                    )       Civ. No.
                                                      )
       v.                                             )
                                                      )
SONNY PERDUE, Secretary                               )
United States Department of Agriculture               )
                                                      )
                                                      )
       Defendant.                                     )
                                                      )


                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.       This is a complaint for declaratory and injunctive relief to require the United

States Department of Agriculture (“USDA”) to provide a substantive response to a Petition for

rulemaking that was submitted to the agency by Plaintiffs—New England Anti-Vivisection

Society (“NEAVS”) and the Animal Legal Defend Fund (“ALDF”)—on May 7, 2014. Plaintiff

International Primate Protection League (“IPPL”) joined as an additional petitioner on May 19,

2015. The Petition requests that the USDA promulgate standards to promote the psychological

well-being of primates used in research, pursuant to the requirements of the Animal Welfare Act

(“AWA”), 7 U.S.C. § 2143(a)(2)(B). The standards that Plaintiffs request mirror those adopted in

2013 by the National Institutes of Health (“NIH”) for chimpanzees used in federally-funded



                                                  1
            Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 2 of 17



research. NIH adopted these standards to ensure “ethologically appropriate physical and social

environments” for chimpanzees, meaning “captive environments that do not simply allow, but

also, importantly, promote a full range of behaviors that are natural” for these primates.

Promulgation of the requested regulations is necessary to provide all non-human primates used

in research the environmental enrichment they need, and to establish clear, specific standards

that can be uniformly implemented and enforced by the USDA across research institutions.

Adoption of the requested standards will ensure that the USDA meets the AWA’s mandate that

the USDA “shall promulgate standards …for a physical environment adequate to promote the

psychological well-being of primates.” 7 U.S.C. § 2143(2)(B) (emphasis added).

       2.       The Administrative Procedure Act (“APA”), 5 U.S.C. § 555(b), requires federal

agencies to respond to all rulemaking petitions within a “reasonable” period of time. The USDA

has violated this provision by failing to provide Plaintiffs with a substantive response to their

Petition, which Plaintiffs submitted on May 7, 2014. Accordingly, Plaintiffs seek a declaration

that the agency has violated the APA, and an order compelling the agency to provide Plaintiffs

with a substantive response to their Petition.

                                     JURISDICTION AND VENUE

       3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1361,

and 2201.

       4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e).



                                             PARTIES

       5.       Plaintiff NEAVS is a national non-profit organization that advocates in favor of

using modern technology, such as computer modeling, to replace the use of live animals in



                                                  2
            Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 3 of 17



scientific experiments. NEAVS has over 25,000 members throughout the country and employs

researchers, scientists, and attorneys to study and expose animal cruelty in laboratories and to

find ethical and efficient alternatives to animal testing. NEAVS’s headquarters are located at

333 Washington Street, Suite 850, Boston, MA 02108.

       6.       Plaintiff ALDF is a national non-profit organization headquartered in Coati,

California, with over 200,000 members and supporters nationwide with a mission to protect the

lives and advance the interests of animals through the legal system. ALDF’s activities include

legal advocacy and education on behalf of nonhuman primates and other animals used in

research. ALDF’s headquarters are located at 525 East Cotati Avenue, Cotati, CA 94931

       7.       Plaintiff IPPL is a grassroots nonprofit organization dedicated to protecting the

world's primates. Its goal is to keep primates safe from human cruelty, negligence, and

exploitation. IPPL’s mailing address is P.O. Box 766, Summerville, SC 29484.

       8.       Defendant Sonny Perdue is the Secretary of the United States Department of

Agriculture, which is the federal agency responsible for promulgating and enforcing federal

regulations implementing the AWA. As such, Defendant Perdue is responsible for providing

Plaintiffs with a substantive response to their May 7, 2014 rulemaking Petition.

             FACTS GIVING RISE TO PLAINTIFFS’ REQUEST FOR RELIEF

       A.       AWA Requirements for the Psychological Well-Being of Primates

       9.       The AWA was enacted to “insure that animals intended for use in research

facilities or for exhibition purposes or for use as pets are provided humane care and treatment.” 7

U.S.C. § 2131(1). The statute directs the Secretary of the USDA to “promulgate standards to

govern the humane handling, care, treatment, and transportation of animals by dealers, research

facilities, and exhibitors.” 7 U.S.C. § 2143(a)(1).



                                                  3
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 4 of 17



       10.     In 1985, the AWA was amended to provide that such standards “shall include

minimum requirements … for a physical environment adequate to promote the psychological

well-being of primates.” Id. at § 2143(a)(2).

       B.      The USDA’s Implementation of the AWA’s Requirement

       11.     In 1991, the USDA promulgated regulations intended to implement the 1985

amendment. 9 C.F.R. § 3.81. However, those regulations allow the regulated entities, including

research facilities, to develop and follow their own “plan” to provide “environment enhancement

adequate to promote the psychological well-being of nonhuman primates.” Id. This plan must

only "be in accordance with the currently accepted professional standards as cited in appropriate

professional journals or reference guides, and as directed by the attending veterinarian.” Id.

Although the regulations require that the developed plan “include specific provisions to address

the social needs of nonhuman primates of species known to exist in social groups in nature,” the

regulations do not indicate what is necessary to “address” such needs, nor do they mandate that

primate species that require social contact with members of their own species be housed

together. Id. Additionally, while the regulations require that each plan provide a “physical

environment” that is “enriched by providing means of expressing noninjurious species-typical

activities,” 9 C.F.R. § 3.81(a)–(b), the regulations do not further clarify this provision nor specify

which activities must be accommodated. Furthermore, although the regulations acknowledge that

particular categories of primates, including (a) infants and young juveniles; (b) animals that show

signs of psychological distress; (c) those housed alone; and (d) great apes of a certain size,

require “special considerations,” 9 C.F.R. § 3.81(c), this term is similarly not defined. Finally,

there is no requirement that the plan be reviewed by, or even disclosed to, the USDA.




                                                  4
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 5 of 17



       12.     Even after the promulgation of the 1991 regulations, laboratory primates

continued to be housed in conditions detrimental to their psychological well-being. In 2011, at

the NIH-sponsored Symposium on Animal Welfare and Scientific Research, a participant

lamented the heartbreaking truth—that housing for primates has not changed in decades: “[i]f

you show a picture of a primate cage from 40 years ago and a primate cage now, it’s basically

the same: it’s all metal with a perch added.” Proceedings of the Symposium on Animal Welfare

and Scientific Research: 1985-2010, 2011.

       13.     The USDA itself has long acknowledged that the current regulations are difficult

to enforce. In 1999, the USDA’s Animal and Plant Inspection Service (“APHIS”), which is

charged with enforcing the AWA, found that “dealers, exhibitors, and research facilities did not

necessarily understand how to develop an environment enhancement plan that would adequately

promote the psychological well-being of nonhuman primates.” 64 Fed. Reg. 38145, 38148.

Indeed, APHIS inspectors “requested information and clarification on how to judge whether

someone was meeting the requirements in § 3.81 [of the AWA’s implementing regulations].” Id.

The agency also observed “confusion among the regulated public concerning on what basis they

will be judged by inspectors as meeting or not meeting the requirements.” Id. APHIS concluded

that “additional information on how to meet the standards of § 3.81 is necessary.” Id.

       14.     In response to these concerns, in 1999 APHIS formulated a “Draft Policy”

intended “to be used by dealers, exhibitors, and research facilities as a basis in developing plans

under § 3.81 for environmental enhancement to promote the psychological well-being of

nonhuman primates.” Id. The Draft Policy identified five elements as “the minimum” that must

be addressed in order to comply with § 3.81. Id. These five elements were social grouping; social

needs of infants; structure and substrate; foraging opportunities; and manipulanda—i.e., the



                                                 5
          Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 6 of 17



opportunity for primates to manipulate objects in their environment. Id. Each element was

identified as “critical to environments that adequately promote the psychological well-being of

nonhuman primates.” 64 Fed. Reg. at 38147 (emphasis added). APHIS published the Draft

Policy in the Federal Register on July 15, 1999, explaining that it was “seeking public comment

on the draft policy” before implementing it. Id. at 38145. However, that Draft Policy was never

implemented, and to date, no changes have been made to the primate regulations since they were

first promulgated in 1991. 9 C.F.R. § 3.81.

       15.     Meanwhile, since the promulgation of the 1991 regulations, a substantial body of

scientific evidence has been generated demonstrating the psychological capabilities and needs of

primates, the ethical responsibilities of humans towards them, and the implications of

psychological well-being (or lack thereof) of primates used in research to obtain scientifically

valid research results.

       16.     Nonhuman primate species used in research share many cognitive abilities with

humans: they have active minds and inquisitive natures; are inventive and sociable; develop

caring relationships with others; make and use tools; develop rudimentary cultures; have

complex emotions; analyze past results; imagine different outcomes; experience regret; appear to

understand others’ perceptions, thoughts, and feelings; and have a sense of justice and fairness.

See Petition at 21 (and Scientific Literature cited therein).

       17.     Primates living in an artificial environment where stressors are ever present and

unpredictable develop a condition called “learned helplessness” because of the animals’

complete inability to deter, escape, or fight off harm or hardship. Primates maintained under such

conditions also develop pathological behaviors and suffer severe stress due to confinement, little

or no social or mental enrichment, and a complete lack of control over their environment.



                                                  6
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 7 of 17



Primates in research facilities commonly engage in abnormal behaviors—called stereotypic

behaviors—such as rocking, swaying, repetitive circling, over-grooming to the point of

permanent damage to their skin, biting themselves, banging themselves against the cage, and

other forms of self-harm and self-mutilation. Petition at 37. These behaviors are not natural for

primates, and are the result of extreme and prolonged psychological distress. Id.

       C.      The National Institute of Health’s Standards for Chimpanzees

       18.     In December 2010, the Institute of Medicine—at the request of the National

Institute of Health and in collaboration with the National Research Council—convened the

Committee on the Use of Chimpanzees in Biomedical and Behavioral Research to consider the

necessity of the use of chimpanzees in NIH-funded research, given the current state of scientific

knowledge about nonhuman primates, and especially chimpanzees. The Committee’s Report,

completed in December of 2011, introduced the concept of the need for “ethologically

appropriate physical and social environments” for such primates, that is, “captive environments

that do not simply allow but also, importantly, promote a full range of behaviors that are natural

for chimpanzees.” 78 FR 39741, 39743. The Committee Report concluded:

       Chimpanzees live in complex social groups characterized by considerable interindividual
       cooperation, altruism, deception, and cultural transmission of learned behavior (including
       tool use). Furthermore, laboratory research has demonstrated that chimpanzees can
       master the rudiments of symbolic language and numericity, that they have the capacity
       for empathy and self-recognition, and that they have the humanlike ability to attribute
       mental states to themselves and others (known as the “theory of mind”). Finally, in
       appropriate circumstances, chimpanzees display grief and signs of depression that are
       reminiscent of human responses to similar situations. It is generally accepted that all
       species, including our own, experience a chronic stress response (comprising behavioral
       as well as physiological signs) when deprived of usual habitats, which for chimpanzees
       includes the presence of conspecifics and sufficient space and environmental complexity
       to exhibit species-typical behavior. Therefore, to perform rigorous (replicable and
       reliable) biomedical and behavioral research, it is critical to minimize potential sources of
       stress on the chimpanzee. Institute of Medicine, Chimpanzees in Biomedical and
       Behavioral Research: Assessing the Necessity, The National Academies Press (2011).



                                                 7
          Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 8 of 17



        19.     In response to this Committee Report, the NIH Council of Councils (“CoC”)

formed the Working Group on the Use of Chimpanzees in NIH-Supported Research. The

Working Group spent several years analyzing the use of chimpanzees in research, and exploring

the potential to create environments that not only allowed but affirmatively promoted natural

behaviors and psychological well-being for chimpanzees used in laboratory research. The

Working Group’s final recommendations, unanimously approved by the full CoC, concluded that

any and all potential future use of chimpanzees must be subjected to a strict independent

oversight committee to assess whether that use is acceptable, critical, and compliant with

Institute of Medicine guidelines, including housing these primates in an ethologically appropriate

environment.

        20.     The CoC submitted the report to NIH, and on June 26, 2013, after considering

public comments, the NIH accepted nearly all of the CoC’s findings, including nine of ten

recommendations regarding ethologically appropriate environments. These recommendations

provide concrete minimum standards for environments in which chimpanzees are held, including

standards to address specific physical and social needs.

        21.     The NIH-adopted recommendations, presented and discussed in great detail in

Plaintiffs’ Petition, are as follows.

                    a. NIH Recommendation #1: Chimpanzees must have the opportunity to live
                       in sufficiently large, complex, multi-male, multi-female social groupings,
                       ideally consisting of at least 7 individuals. Unless dictated by clearly
                       documented medical or social circumstances, no chimpanzee should be
                       required to live alone for extended periods of time. Pairs, trios, and even
                       small groups of 4 to 6 individuals do not provide the social complexity
                       required to meet the social needs of this cognitively advanced species.
                       When chimpanzees need to be housed in groupings that are smaller than
                       ideal for longer than necessary, for example, during routine veterinary
                       examinations or when they are introduced to a new social group, this need
                       should be regularly reviewed and documented by a veterinarian and a
                       primate behaviorist.

                                                 8
Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 9 of 17




       b. NIH Recommendation #2: Chimpanzees must be housed in environments
          that provide outdoor access year round. They should have access to natural
          substrates, such as grass, dirt, and mulch, to enhance environmental
          complexity.

       c. NIH Recommendation #3: Ethologically appropriate handling of
          chimpanzees must include provision of foraging opportunities and of diets
          that are varied, nutritious, and challenging to obtain and process.

       d. NIH Recommendation #4: Chimpanzees should have the opportunity to
          climb at least 20 ft (6.1 m) vertically. Moreover, their environment must
          provide enough climbing opportunities and space to allow all members of
          larger groups to travel, feed, and rest in elevated spaces.

       e. NIH Recommendation #5: Chimpanzees must be provided with materials
          to construct new nests on a daily basis.

       f. NIH Recommendation #6: The environmental enrichment program
          developed for chimpanzees must provide relevant opportunities for choice
          and self-determination.

       g. NIH Recommendation #7: Chimpanzee management staff must include
          experienced and trained behaviorists, animal trainers, and enrichment
          specialists to foster positive human–animal relationships and provide
          cognitive stimulation. Given the importance of trainer/animal ratios in
          maintaining trained behaviors, a chimpanzee population of 50 should have
          at least 2 dedicated staff members with this type of expertise. Positive
          reinforcement training is the only acceptable method of modifying animal
          behaviors to facilitate animal care. Training plans should be developed for
          each animal, and progress toward achieving established benchmarks
          should be documented.

       h. NIH Recommendation #8: All personnel working with chimpanzees must
          receive training in core institutional values promoting psychological and
          behavioral well-being of chimpanzees in their care. These institutional
          core values should be publicly accessible.

       i. NIH Recommendation #9: Chimpanzee records must document detailed
          individual animal social, physical, behavioral, and psychological
          requirements. These requirements should be used to provide appropriate
          individualized chimpanzee management.




                                    9
          Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 10 of 17



         22.   Many of these recommendations correspond to the same elements that APHIS

included in its 1999 Draft Policy as critical to promoting the psychological well-being of

primates. 64 Fed. Reg. 38145, 38147.

         23.   As explained by former APHIS Deputy Administrator Dale Schwindaman, the

USDA and NIH have a history of working “together to ensure harmonized animal welfare

requirements by those two agencies.” Petition at 4. The AWA itself stresses the importance of

this relationship by providing that the Secretary of Agriculture “shall consult with the Secretary

of Health and Human Services” (the parent agency to NIH) prior to issuing regulations. 7 U.S.C.

§ 2145.

         D.    Plaintiffs’ Petition

         24.   On May 7, 2014, pursuant to the APA, Plaintiffs NEAVS and ALDF submitted to

the USDA a petition for rulemaking requesting the USDA to promulgate specific, enforceable

regulations to promote the psychological well-being of all non-human primates used in research.

Plaintiffs’ recommendations are similar to the requirements adopted by NIH for chimpanzees.

         25.   Plaintiffs’ Petition includes evidence demonstrating that, according to APHIS

itself, the current regulations cause “confusion among the regulated public concerning on what

basis they will be judged by inspectors as meeting or not meeting the requirements,” and that

“additional information on how to meet the standards of § 3.81 is necessary.” 64 Fed. Reg. 3845,

38148.

         26.   The Petition further documents that the current lack of clear and enforceable

standards is extremely detrimental to the psychological well-being of primates used in research.

The Petition provides concrete examples of the prolonged and unnecessary suffering of specific




                                                10
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 11 of 17



primates due to inadequacies in the current regulatory scheme. For example, Plaintiffs document

that:

                 A February 2012 inspection report for Virginia Commonwealth University notes,
                  “Numerous animals in the primate colony participating in protocol AM10123
                  have areas of hair loss on their bodies, possibly due to over grooming. In
                  nonhuman primates, over grooming can be an indicator of psychological distress.
                  There is not sufficient evidence that personnel have fully recognized and
                  addressed this problem.”

                 An August 2010 inspection report for Drug Research Laboratories in
                  Pennsylvania states, “The environment enhancement plan for the facility states
                  that the animals will receive some type of fresh fruit or vegetable daily. The plan
                  is not being followed. According to the enrichment logs reviewed the 16 animals
                  are only receiving fresh produce twice a week.”

                 A July 2010 inspection report for Boston University states, “Protocol AN-14560,
                  which has been closed since Dec. 2009, used Nonhuman Primates (NHPs) that
                  were housed individually in isolation chambers which provided limited inter- and
                  intra-species interaction with light cycle changes which for 3 month periods
                  included constant dim light. Two animals were reported as having behaviors
                  indicating psychological distress in their health records and behavioral
                  assessments in the form of hair plucking (2/06 and11/07) and various stereopathic
                  displays (10/06-4/08). Based on the facility’s Plan for Environmental Enrichment
                  for NHPs these animals should have been put on special enrichment or removed
                  from the study.”

        27.       Plaintiffs’ Petition requests that the USDA adopt the aforementioned NIH-

accepted recommendations for all chimpanzees used in research, regardless of whether the

research is federally funded. The Petition also requests that the agency “[a]dopt clear regulations

for ethologically appropriate environments for all primates using NIH’s recommendations for

such environments for chimpanzees as a baseline, with species-specific modifications for other

primates” such as macaques, marmosets, and baboons—tens of thousands of which are still

being used in research in this country.

        28.       As the Petition discusses, adapting the NIH recommendations to apply to all

primate species used in research is essential “to promote the psychological well-being of


                                                   11
            Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 12 of 17



primates,” in compliance with the USDA’s mandate under the AWA. 7 U.S.C. § 2143(a)(1).

Plaintiffs explain in great detail that other species of primates have psychological needs similar

to those of chimpanzees. Indeed, according to Brian Hare, Ph.D., a nationally recognized primate

expert at Duke University who testified before the IOM, “[m]ost of what you know about great

apes is also true about monkeys.” See, Brandon Keim, “Medical experimentation on chimps is

nearing an end. But what about monkeys?” Wired Science (2013).

       29.      Plaintiffs also explain in their Petition that adapting the NIH recommendations to

address the psychological needs of other primate species is entirely feasible. As preeminent

animal scientist and primatologist Dr. Marc Bekoff explained when commenting on Plaintiffs’

Petition:

       I will first address the comments of some that have argued that to do so [that is, to
       “define clear measures and ways of identifying the basic needs of all primates that would
       contribute to their psychological well-being when held in the artificial captive
       environment”] is an impossibility given the large number of species held in US captive
       situations, most notably in relation to this rulemaking petition in U.S. laboratories. Such
       arguments defy logic and have no scientifically valid platform on which to rest. Since all
       primates share a common mammalian brain and are social, intelligent beings, the degree
       of similarities in their needs far outweighs any differences which have been inflated by
       industry to try convince USDA to not help their own investigators identify components in
       primates’ environments or caregiving that would enhance rather than further compromise
       their psychological wellbeing.

       Docket No. APHIS-2014-0098-9944 (September 1, 2015).

       30.      In addition to requesting that the USDA implement the NIH-adopted

recommendations for chimpanzees, and tailor and implement the NIH-adopted regulations for all

other primate species used in research, the Petition also requests the USDA to adopt regulations

defining when primates experience psychological distress, and delineating what steps must be

taken to address that distress when it occurs. As Plaintiffs’ Petition explains, “[l]aboratory

conditions and experiences involving diverse experimental procedures and frequent anesthetics



                                                 12
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 13 of 17



commonly lead to acute and long-term mental and physical breakdown. As such, stress can result

in both psychological damage as well as severe physiological consequences for an individual.”

Petition at 35.

        31.       Plaintiffs’ Petition further documents that frequent stress associated with living in

laboratory conditions and participating in scientific experiments causes a wide array of harmful

stereotypic behaviors in non-human primates, including “over-grooming or hair-pulling to the

point of injury or permanent damage or scarring to skin or follicles, hitting and/or biting one’s

self, banging one’s self against the cage, pacing, twirling, rocking, back-flipping, swaying, eye-

covering, self-clasping, repetitive circling, and digit-sucking.” Petition at 37. The Petition further

explains that “nonhuman primates live in constant fear and uncertainty about if and when they

will be subjected to an experimental procedure”—a phenomenon known as an anticipatory stress

response. Petition at 34. Thus, “[d]ue to prior adverse experiences, individual animals become

hyper-vigilant, anticipating the recurrence of those experiences—much like adopted dogs that

have suffered previous traumas flinch when approached by people.” Id.

        32.       Plaintiffs’ Petition requests the USDA to promulgate regulations designed to

identify, address, and take steps to ameliorate these behaviors when they occur. Petition at 48.

        33.       The Petition provides concrete examples of extreme psychological distress

suffered by individual primates as a result of the current regulatory framework failing to address

the prevention and treatment of stereotypic behaviors, and provides evidence demonstrating that

when these conditions are addressed the primate’s psychological condition can dramatically

improve. Petition at 36–37.




                                                   13
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 14 of 17



       34.     Plaintiffs’ Petition further explains that psychological distress experienced by

primates used in research can have negative impacts on the scientific validity of the results of

such research. Petition at 46.

       35.     Plaintiffs’ Petition demonstrates that the lack of clarity in the current USDA

regulatory regime is insufficient to properly prevent such psychological distress, and that “the

current lack of clear, enforceable minimum standards to accomplish this objective has

contributed to the proliferation of severe maladaptive behaviors and other psychosocial and

cognitive symptoms in nonhuman primates that are held in captivity.” Petition at 42. Plaintiffs’

Petition urges the USDA to amend the current regulations to include criteria for determining

when primates are experiencing psychological distress and mandatory steps that must be taken to

ameliorate this distress when it occurs.

       E.      The USDA’s Initial Response to Plaintiffs’ Petition

       36.     APHIS responded to the Plaintiffs’ Petition in a letter addressed to Plaintiffs’

counsel dated May 20, 2014 from Chester Gipson, DVM. Dr. Gipson stated that, “[w]e believe

that the issues raised in the petition are important and that many parties will have an interest in

them.” He further stated that, “[a]ccordingly, we will publish the petition in a Federal Register

notice in the near future to solicit public comment,” and that “[o]nce we have analyzed all of the

comments received, we will decide what action, if any, we should take in response to this

request.”

       37.     On May 1, 2015, APHIS published public notice of the Petition in the Federal

Register, stating that it was “making this petition available to the public and soliciting comments

regarding the petition and any issues raised by the petition that we should take into account as we

consider this petition.” 80 FR 24840, 24841. On May 19, 2015, IPPL became a co-petitioner on



                                                 14
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 15 of 17



the Petition, and on July 24, 2015, APHIS published a second notice reopening the comment

period to give interested persons additional time to prepare and submit comments. 80 FR 43969.

That comment period ended on August 31, 2015.

       38.     APHIS received a total of 10,137 comments—the overwhelming majority of

which supported adoption of Plaintiff’s Petition. Docket No. APHIS-2014-0098. For example,

Dr. Marc Bekoff urged the USDA to implement clear regulatory language in order to promote

the psychological well-being of captive primates:

        As cognitive beings capable of complex thinking and able to make decisions in the wild
       through which they protect themselves, provide for what they enjoy doing most, or help
       solidify bonds with other members of their group, providing for all these needs cannot be
       seen as a ‘regulatory burden’ to the research facility. Rather, laboratories must accept, if
       they continue to choose to conduct animal work over other forms of modern scientific
       investigation, that because they chose to work with a living being, there is, by definition,
       an added regulatory cost of doing business

APHIS-2014-0098-9944 (September 1, 2015).

       39.     Although Plaintiffs’ Petition was submitted five and a half years ago, to date the

USDA has failed to provide Plaintiffs with any substantive response to the Petition.

       40.     Meanwhile, tens of thousands of primates used in AWA-regulated research have

suffered and will continue to suffer in solitary cages with little or nothing to do. These primates

may receive no comfort from others of their species, no opportunity to engage in natural, healthy

behaviors, no sunshine or fresh air, and no appropriate mental or sensory stimulation. As a result

of these conditions, these living, thinking, feeling beings will continue to suffer both physically

and psychologically, and will pull out their hair, scar their skin, bite their bodies, and fling

themselves against their cages in loneliness and desperation.




                                                  15
         Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 16 of 17



                                  PLAINTIFFS’ CLAIMS FOR RELIEF

        41.       The APA requires an agency to “conclude a matter presented to it” within “a

reasonable time.” 5 U.S.C. 555(b).

        42.       The USDA has failed to comply with this requirement, to the detriment of the

Plaintiff organizations and the primates they seek to protect.

        43.       Accordingly, the USDA has “unreasonably delayed” agency action within the

meaning of the APA, 5 U.S.C. § 706(1).

        44.       Because Plaintiffs petitioned the USDA to take the required action, the agency’s

unreasonable delay in responding to that Petition has caused them injury in fact that would be

remedied if the USDA were to provide them a substantive response to their Petition.

        WHEREFORE, Plaintiffs request that the Court enter an Order:

        1.        Declaring that Defendant’s delay in providing Plaintiffs a substantive response to

their Petition is unreasonable within the meaning of 5 U.S.C. § 706(1);

        2.        Requiring Defendant forthwith to provide Plaintiffs with a substantive response to

their Petition;

        3.        Awarding Plaintiffs their reasonable attorney’s fees and costs for this action; and

        4.        Granting Plaintiffs such other and further relief as may be just and proper.

                                                        Respectfully submitted,

                                                        /s/ Melissa C. Allison
                                                        Melissa C. Allison (BBO No. 657470)
                                                        David B. Lyons (BBO No. 699505)
                                                        Anderson & Kreiger LLP
                                                        50 Milk Street, 21st Floor
                                                        Boston, MA 02109
                                                        617-621-6512
                                                        mallison@AndersonKreiger.com
                                                        dlyons@andersonkreiger.com



                                                   16
       Case 1:19-cv-12276-RGS Document 1 Filed 11/06/19 Page 17 of 17



                                          /s/ Katherine A. Meyer
                                          Katherine A. Meyer
                                          (D.C. Bar No. 244301)
                                          Director, Animal Law & Policy Clinic
                                          Harvard Law School
                                          1585 Massachusetts Ave.
                                          Cambridge, MA 02138
                                          617-998-2450
                                          kmeyer@law.harvard.edu
                                          (Motion for Pro Hac Vice Pending)
                                          Attorneys for Plaintiffs

Date: November 6, 2019




                                     17
